Filed 8/26/21 County of Stanislaus v. Clinton G. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

    COUNTY OF STANISLAUS,
                                                                                             F079308
           Plaintiff and Respondent,
                                                                                  (Super. Ct. No. 326264)
                    v.

    CLINTON G.,                                                                           OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Stanislaus County. Kenneth J.
Hara, Commissioner.
         Clinton G., pro. per., for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Franson, Acting P.J., Smith, J. and Meehan, J.
       Defendant Clinton G., in propria persona, appeals from a trial court order
modifying the child support arrears payment plan to Charlene G. for their child T.G. The
trial court ordered Clinton G. to pay $250 per month until child support arrears were paid
in full and assigned his wages to that purpose. On appeal, Clinton G. asks that we lower
the payment amount because he had no ability to pay. However, his appeal has numerous
procedural deficiencies, he chose to proceed without the reporter’s transcript, and the
clerk’s transcript he requested is very limited, all making assessment of his claims
impossible. Plaintiff County of Stanislaus did not submit a response on the merits. We
dismiss Clinton G.’s appeal.
       On May 15, 2019, the trial court held a hearing on defendant’s child support
arrearage. At that hearing, Clinton G. “requested [the] payment plan remain at $50 per
month” and that the court “stay … enforcement” of the plan. Instead, the court ordered
an assignment of wages for child support in the amount of $250 per month, until Clinton
G. had paid the arrears in full.1
       On May 17, 2019, defendant filed a notice of appeal.
       On September 30, 2019, defendant filed a document that we deemed an
appellant’s opening brief.
       On October 30, 2019, we returned that document to Clinton G.—because of the
“numerous deficiencies” it contained, “includ[ing] the lack of a table of authorities, the
failure to make any recognizable argument and to incorporate citations to authority in the
arguments, and the failure to provide any citations to the record”—and provided him with
a copy of California Rules of Court, rule 8.204.2 Our order explicitly instructed Clinton




1     The record does not reflect the total amount due or whether any showing was
made at the hearing regarding Clifton G.’s ability to pay.
2      All further rule references are to the California Rules of Court.


                                             2.
G. that the amended brief must correct the identified deficiencies and that failure to
comply could result in dismissal.
       On December 3, 2019, defendant filed an amended opening brief. That brief does
not contain a table of authorities (rule 8.204(a)(1)(A)), contains no legal argument or
citation to any legal authority (rule 8.204(a)(1)(B)), and provides no citation to the record
(rule 8.204(a)(1)(C)).
       Clinton G.’s amended brief fails to correct significant errors identified in our prior
order. Critically, it fails to identify any legal error in the trial court’s ruling or present
any legal argument supported with citation to the record or pertinent authority. “ ‘The
reviewing court is not required to make an independent, unassisted study of the record in
search of error or grounds to support the judgment. It is entitled to the assistance of
counsel [or the litigant if, as here, the litigant chooses to represent himself]. Accordingly
every brief should contain a legal argument with citation to the authorities on the points
made. If none is furnished on a particular point, the court may treat it as waived, and
pass it without consideration.’ ” (Sprague v. Equifax, Inc. (1985) 166 Cal.App.3d 1012,
1050.) An appellant’s failure to articulate intelligible legal arguments in the opening
brief may be deemed an abandonment of the appeal justifying dismissal. (Berger v.
Godden (1985) 163 Cal.App.3d 1113, 1119.) Likewise, a failure to present arguments
with adequate and comprehensible references to the record on appeal and citation to legal
authority can result in forfeiture of any contention that could have been raised on appeal.
(Rule 8.204(a)(1)(B) & (C); Nwosu v. Uba (2004) 122 Cal.App.4th 1229, 1246.)
       Clinton G.’s brief consists mostly of a summary of facts not contained in the
record on appeal and his assertions that he does not have the means to pay the ordered
arrears. While we are sympathetic to the fact that Clinton G. is not represented by
counsel, his status as a self-represented litigant does not exempt him from the rules of
appellate procedure or relieve his obligation to present intelligible argument supported by
the record and legal authority. (Nwosu v. Uba, supra, 122 Cal.App.4th at pp. 1246–

                                                3.
1247.) The trial court’s judgment is presumed to be correct on appeal, and it is the
appellant’s burden to affirmatively show prejudicial error. (Bianco v. California
Highway Patrol (1994) 24 Cal.App.4th 1113, 1125.) Here, Clinton G’s failure to make
such a showing through relevant legal argument supported by adequate references to the
record requires dismissal of the appeal.
                                     DISPOSITION
       The appeal is dismissed. Each party shall bear their own costs on appeal.




                                            4.